Citation Nr: 0731833	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed left 
ankle condition.  

2.  Entitlement to service connection for claimed multiple 
scars.  

3.  Entitlement to service connection for the claimed 
residuals of an eye injury.  

4.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for petit mal 
seizures.  

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
injury.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In his September 2004 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested that he be 
afforded a hearing conducted before a Veteran's Law Judge at 
the RO.  The veteran was scheduled for an August 2005 
hearing.  On the day after the scheduled hearing, the veteran 
reported to the RO for the hearing.  

The veteran requested that the hearing be rescheduled and, in 
a September 2005, the Board granted the motion, finding good 
cause for the request.  The veteran was then scheduled for an 
April 2006 hearing.  The notice letter was sent by the RO in 
January 2006.  The same month, the veteran declined the 
hearing and requested a later hearing, indicating that he was 
in Florida and would not back to Connecticut until after June 
2006.  The hearing was again rescheduled, this time for 
January 2007.  Notice was sent by the RO in October 2006.  
Again, the hearing was declined.  

By way of a November 2006 letter, the veteran indicated that 
he lived in Florida in the winter and requested that the 
hearing be postponed until June 2007 when he returns to 
Connecticut.  In the alternative, the veteran suggested a 
hearing at a VA location closer to his Florida address during 
the winter.  The RO rescheduled the veteran for a July 30, 
2007 hearing.  The notice was sent in April 2007.  

On June 15, 2007, the veteran requested that his hearing be 
rescheduled.  The veteran indicated that he would be 
undergoing surgery and would be convalescing.  No further 
documentation concerning the veteran's request is contained 
in the veteran's claims file.  

To date, the veteran has not appeared at a hearing conducted 
before a Veteran's Law Judge and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
Accordingly, this case must be returned to the RO.  
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The veteran should be appropriately 
scheduled for a hearing before a Veterans 
Law Judge at the local RO, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



